Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-9, 11, 14, 18-19 and 22-24 are rejected under 35 U.S.C. 102 as being anticipated by Miner (US 2011/0071792)

Regarding claims 1 (system), 11 (method) and 18 (directed to instructions), Miner teaches a system for presentation of media (to a display to viewers), that includes photos or videos (0002), comprising:
one or more hardware processors (see Figs. 1-9); analysis logic, operated by the one or more hardware processors,
to receive sensor data (110), collected by, 
a plurality of wearable (on 100), sensors (SEE abstract, ATTACHED), while a plurality of photos or videos were taken (by one or more Camera 116), and 

SEE sensors and various types of, motion and location and orientation, sensors, w/time, directed to an activity

SEE skiing and snowboarding, individuals (w/attached sensors, abstract and Fig. 6, or Figs. 1-3, 102, 110)

[0022] As another example, the transmitter 112 can transmit data from its associated sensors 110 to the receiver. The sensors can include a variety of devices such as global position system (GPS) location detectors, accelerometers, capacitive sensors, infrared sensors, magnetometers, gyroscopes and other sensors. In addition to a transmitter and power source, this device would include one or more sensors and a memory device. In this example the transmitter stores time stamped sensor data, such as GPS and accelerometer data, which also can include time stamped event data obtained from processing the sensor data. For example, in skiing and snowboarding, one can detect jumps, tricks and wipeouts from the accelerometer data and store time stamped data indicating when these events occurred. Thus the transmitting device has its own log file which is transmitted to the receiver. An example of a log file for this transmitter is shown below. 

[0023] USERID (1234567890123456) 
[0024] TIMEDATESTAMP LOCATION (LAT, LON) 
[0025] TIMEDATESTAMP JUMP (HANGTIME) 
[0026] TIMEDATESTAMP TRICK (HANGTIME, ROT_X, ROT_Y, ROT_Z) [0027] TIMEDATESTAMP WIPEOUT (MAX_G_FORCE, TIME)
O	to determine levels of interest of different subsets (clips, runs and/or on Events), of the plurality of photos or videos to a viewing user of the plurality of photos or videos (or presentation), 
o	based on sensor data collected by the plurality of wearable sensors, wherein the plurality of wearable sensors include at least a motion sensor and another sensor, worn by at least one subject in at least some of the photos or videos to respectively collect motion and other sensor data while the photos or videos were taken, the other sensor data including other sensor data of the subject or a surrounding environment of the subject (see cameras, 116, in Fig. 1, surround the subject a Skier 100) 
o	wherein the sensor data are correlated (0037, GPS vs. video and Time), with the plurality of photos or videos to determine the different subsets and the corresponding levels of interest (see 0039-0041); and

SEE areas of Interest, Jumps, Tricks or WIPEOUTs, correlated to Sensor Data (such as: G forces), detected with accelerometers

[0039] A jump can be defined as leaving the ground for a certain period of time, with some minimum threshold to minimize detection of very small, insignificant jumps. Leaving the ground can be detected in a variety of ways with a variety of sensors. For example, an accelerometer can sense when the individual leaves the ground by sensing a period of low G or zero G, and by sensing the higher G impact upon landing. Capacitive and IR sensors also can be used. Capacitive and IR sensors can be embedded into equipment, such as skis, boards, shoes that are in contact with the ground but can sense when they leave the ground through either a change in capacitance or a change in the amount of light received. Data from such sensors can be processed to detect a jump, and a time stamp associated with that event.

[0040] A trick can be defined as a jump that includes rotation of a certain amount (180, 360, 540, 720, 900, 1080, etc) or even the same amount of rotation without leaving the ground (e.g., riding "switch" on snow, doing tricks on the surface of the water, etc.). The amount of rotation can be measured using a magnetometer or electronic gyroscope. Data from such sensors can be process to detect a trick and a time stamp associated with that event.

[0041] A wipeout can be defined a series of oscillations of high acceleration and random rotations. Wipeouts can further be categorized by the intensity of the accelerations or rotations and whether the individual continued to move after the wipeout (recovery).

o	prioritization logic, operated by the one or more processors, to prioritize the subsets of the plurality of photos or videos (see at least 0039-0041) based at least in part on the levels of interest determined:

wherein a result of the prioritization is to control presentation of the subsets of photos or videos in a plurality of presentation spaces, for viewing by the viewing user 

SEE video selection 300 and 0037, 0042
Also see 0014, 0016, 0017-0022, 0028-0037

[0037] As an example, referring now to FIG. 3, the creation of video of an individual's performance will now be described. A video selection module 300 receives data 302 indicative of an individual, and one or more locations of the individual at one or more points in time. Image data (such as video or still images) 304 is received, for which the location and time at which the image data was captured is known. The received data 302 may include, for example, a stream of location and time data for a known user. As another example, the received data 302 may be metadata, associated with video, which provides time information indicating when a known user was proximate a known location. The video selection module 300 identifies portions 306 of the video data 304 that correspond to the same individual, time and location as the input data 302. For example, module 300 searches the receiver logs associated with a camera for the individual's user identifier (USERID) to find the time the individual was near the camera. That time stamp is used to search for the video data file from that camera from around that point in time. With the example of FIG. 1, to select video clips from when the individual passed in front of each camera, the GPS log is searched to find time periods when the individual was near the camera. As another example, the user data from the transmitter can be searched to identify which cameras are located along the rider's path. Video clips from those cameras are selected based on the time that the rider is in the proximity each camera. Video from any camera can be selected and utilized as long as there is a valid time-date stamp on the video files to indicating what was happening while the individual was at a particular location or when a particular event occurred.

[0038] Similarly, as another example, referring now to FIG. 4, the creation of video can also be based on events occurring during the individual's performance. The presence of the individual in proximity to a receiver and video camera described above is one case of an event. In FIG. 4, an event is detected by an event detection module 400, which receives input data 402 related to the individual. This data can be any data associated with the individual over time during the course of the individual's performance, such as the data from the individual's sensors. There can be multiple event detection modules 400, for different kinds of events. The event detection module can reside on a device on the individual and process data in real time from the sensors, or can reside on a computer that processes data from various log files stored on the central server. A few examples of events include but are not limited to jumps, tricks, and wipeouts.


	Regarding claims 2 and 19, Miner is deemed to further meet as claimed, wherein the motion sensor comprises an accelerometer or a gyroscope.
SEE 0022, 0039, gyroscopes & accelerometers or Sensors that sense MOTION

Regarding claim 7, of claim 1, Minor is deemed to meet as claimed, wherein the analysis logic is to further determine the levels of interest (see Miner sensor analysis, 0039-) of the different subsets of the plurality of photos or videos to the viewing user based on one of more analytics (see statistics 0049, 704, 808, associated with activities such as: a Jump, Trick, wipeout) of the plurality of photos or videos

What do you mean analytics?
Analytics is a field of computer science that uses math, statistics, and machine learning to find meaningful patterns in data. Analytics – or data analytics – involves sifting through massive data sets to discover, interpret, and share new insights and knowledge.
SEE 0051
SEE Statistics, sensor data analysis to scoring and tracking and identifying, such as: 
“…hardest wipeout (maximum G force), etc...”

[0051] As another example, in competitive sports, live information might be shared with an audience, whether at the venue or through broadcast television or the internet. For competitions, an individual's statistics (data from sensors and events derived from them) can be obtained immediately after run or even during the performance. The data that can be downloaded includes GPS coordinates, acceleration, rotation and details of events like jumps, tricks and wipeouts. The data can be combined with a graphics package and fed to the scoring system and sent out for TV broadcast, webcast, and displays at the competition venue. This data would enable viewers to quickly see information about the individual, and track standings across a variety of metrics such as highest speed, biggest jump, best trick, hardest wipeout (maximum G force), etc.


	Regarding claim 8 of claim 7 Miner is deemed to further teach, wherein the one or more analytics include visual or audio analytics correlated with the plurality of photos or videos
SEE abstract Miner
SEE sensors, video and audio are, associated combinations thereof, can be generated for each individual based on events occurring in the individual's performance and the location of the individual.

Abstract
Individuals participating in various sports or other physical activities can have data and media captured to provide a record of such activities. Small devices including a variety of sensors attached to individuals or equipment can capture data about the individual's performance. Video cameras, still image cameras and microphones can be placed throughout the venue or on the individuals to capture audio and image data. Audio, video, location information and performance data can be captured and then used to produce media of the activity. As a result of such data capture techniques, the data from sensors and the image and video data from the cameras are associated with the identification and location of the individual during the course of the individual's performance. Using this information, various media, such as videos, maps and other images, and combinations thereof, can be generated for each individual based on events occurring in the individual's performance and the location of the individual. Individuals can use such media for a variety of purposes, including but not limited to, sharing it with others.


Regarding claim 9, Miner (see at least 0022), is further deemed to teach as claimed identifying video of interest, based in sensor data and wherein the visual analytics correlated with the plurality of photos or videos comprise: 
O	face recognition
O	event recognition (see above, jumps, tricks vs. wipeouts, based on sensor data analysis/analytics) 
or 
O	landscape recognition

	Claims 14-16 and 22-24 are deemed analyzed and discussed with respect to claim 7-9 above, wherein, the analysis logic is to further determine the levels of interest of the different subsets of the plurality of photos or videos to the viewing user based on one of more analytics of the plurality of photos or videos.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 10, 12, 17, 20-21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Miner (as applied) in view of Galant et al. (US 2014/0334796, FD 2/25/2014, Prov. 5/8/2013).
Regarding claims 3 and 20, Miner teaches use of various sensors and as seen by the examiner suggests, additional types, Galant is cited, teaching, as claimed and deem to render obvious, in combination with, Miner, to utilize and obtain, other sensor (data), comprises a biometric sensor (Types), to capture biometric sensor data of the subject, rendering obvious, wherein the analysis logic further determines the levels of interest of the different subsets of, associated content, the plurality of photos or videos to the viewing user (see 0035-0036) of the plurality of photos or videos, based on the biometric sensor data, as taught by Galant.

SEE Galant (Fig. 1, activity (105), recording (Fig. 2) & sensor data, triggering recordings (Fig. 3-), with the use of biometric sensor data (Fig. 6, 625), along with other sensor data (605-640), applied to editing content (Fig. 7), being of still shot or viewpoint, associated with rendering (viewing), video, associated with sensor data, other data, events identified, and rendered and edited (Fig. 10).

	Therefore, since, the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Miner with the teachings of Galant, to utilize and obtain, other sensor (data), comprising biometric type sensor data, of the subject and to, determine the levels of interest of the different subsets of the plurality of photos or videos to the viewing user, as claimed, based on the use of biometric type sensor data, as taught by Galant.

	Miner does process the audio, as well as video, thereby can be said is correlated, comprises statistics (or analytics), but, fails to particularly teach as claimed, but, Galant clearly teaches, and is deemed to render obvious, in view of Galant Fig. 10, the audio analytics (processing), correlated with the plurality of photos or videos comprises audio recognition analytics (output and/or generation of, audio recognition analytics, 1020, 1025, 1030, 1035) correlated with the plurality of photos or videos

SEE Galant, “detection of speaking”
[0142] Each of the events may be flagged, tagged, and/or annotated based on actual sensor data and/or recording metadata. For example, the first event 1020 of bumping into a friend named "Alice" may be identified as potentially interesting based on actual sensor data such as a sudden stop in acceleration, detection of speaking, periods of sensor inactivity, a manual flag entered by the user, or the like. The second, third, and/or fourth event(s) may be identified as potentially interesting based on sensor data from an accelerometer, gyroscope, GPS, or the like.

SEE Fig. 10, audio analytics 1020, 1025, 1030, 1035, associated with a recording 1005, with event data 1010, associated with other event data analytics 1010, correlated to the media, audio and event analysis, in the process of identifying potential interesting events within the recording of the activities based on satisfied tripper conditions (see abstract).
Regarding claim 4, of claim 3, the combination as applied teaches (in view of Galant), wherein the biometric sensor data including temperature, but, fails to particularly teach one of heart rate, breathing pattern, or body temperature data.
	As applied the combination render obvious, various biometric sensor data, such as Galant as applied teaches use of (0035, temperature data)
	The examiner takes official notice body temperature is deemed a bio type sensor, as is the heart rate, breathing pattern, the examiner renders it obvious to include as claimed, one of body, heart and/or breathing sensing (sensors), as a bio sensed user bio attribute or attributes, to apply to as an interest data generation (metadata), to facilitate enhanced browsing of video, audio content, associated with use sensors and bio sensors, facilitating content analysis to prioritization presentations (or rendering to viewers).

Regarding claims 5 and 21, the combination as applied teaches (in view of Galant as applied above) and further renders obvious use of the other sensor comprises an environmental sensor to capture environmental sensor data about the surrounding environment and wherein the analysis logic further determines the levels of interest of the different subsets of the plurality of photos or videos to the viewing user of the plurality of photos or videos, based on the environmental sensor data, as further taught by Galant as applied teaches use of (0035), providing additional sensors describing the  surrounding environment, as part of the analyzed data from sensors, as taught by Galant to enhance the identifying of video media of interest, based on the correlation.

Regarding claim 6, of claim 5, the combination as applied teaches (in view of Galant as applied above) and further renders obvious wherein the environmental sensor data about the surrounding environment include sound, temperature, humidity, light or pressure sensor data about the surrounding environment as further taught by Galant as applied teaches use of (0035), providing additional sensors describing the surrounding environment, as part of the analyzed data from sensors, as taught by Galant to enhance the identifying of video media of interest, based on the correlation.

See Galant, pressure, times, masses, temperatures, amounts of a substance, electric current, RF energy, radiation, luminous intensity, plane angles, solid angles, and/or quantities derived therefrom
[0035] The sensors 115 may comprise any number of sensors. Any number of the sensors 115 may communicate with the activity management system 120 and/or a digital device (e.g., trigger server 125) via the network 110. The sensors 115 may include any number of devices capable of detecting, gathering, and/or providing measurements. Sensor data from sensors 115 may indicate but are not limited to locations, communication, timing, magnetism, orientations, acceleration, pressure, times, masses, temperatures, amounts of a substance, electric current, RF energy, radiation, luminous intensity, plane angles, solid angles, and/or quantities derived therefrom. In some embodiments, the sensors 115 may include one or more of: Global Positioning System (GPS) sensors, compasses, accelerometers, gyroscopes, biometric sensors, thermometers, pressure sensors, telemetry/cadence sensors, or the like. In various embodiments, any number of the sensors 115 may be implemented in any number of digital devices including, but not limited to, as a mobile phone, a wearable device (e.g., a wearable camera, a digital device that can record images), smart watch, tablet, a digital device that can capture biometric data, or the like.


	Therefore, obvious to further utilize other sensor comprises an environmental sensor to capture environmental sensor data about the surrounding environment and wherein the analysis logic further determines the levels of interest, as taught by Galant to enhance the identifying of video media of interest, based on the correlation of surrounding environment, sensor data.

	Regarding claims 10, 17 and 25 the combination as applied, is further deemed to teach as further claimed, wherein Galant Fig. 10, also, teaches event recognition wherein the audio analytics (0142, “detection of speaking”), correlated with the plurality of photos or videos comprises audio recognition analytics correlated with the plurality of photos or videos.

SEE Galant Fig. 10, event data 110, 1020-1035 
(audio recognition), 0049-
	Therefore, further obvious to utilize, as claimed, audio analytics of Galant (0142, “detection of speaking”), to correlate with the plurality of photos or videos comprises audio recognition analytics correlated with the plurality of photos or videos, thereby to enhance the browsing of video in view of audio speaking analysis recognition. 

Regarding claim 12 of claim 11, the combination as applied above (to, claims 1 & 3), teaches and is deemed to render obvious as claimed, wherein the motion sensor comprises an accelerometer or a gyroscope, and the other sensor comprises a biometric sensor to capture biometric sensor data (in view, Galant), of the subject, and wherein the analysis logic further determines the levels of interest of the different subsets of the plurality of photos or videos to the viewing user of the plurality of photos or videos, based on the biometric sensor data.

	


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached between Monday-Friday between (8:00 AM to 4:00 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        
11/19/2022